DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0000] recites a related application that has been abandoned, the specification should be updated to include the current status of the related application.   
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-10,13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0158011 to Sandhu et al. (Sandhu) in view of WO 2016/030336 to Beelen et al. (Beelen) (both cited by applicant). 
In reference to at least claim 1
Sandhu teaches a proximity sensor interface in a robotic catheter system which discloses a medical supporting arm control apparatus ( e.g. The disclosure is directed to an apparatus for use in a robotic control system of the type suitable for manipulating a medical device in a body of a patient, Fig. 1, para [0009]) comprising: processing circuitry (e.g. electronic control module, para. [0009]) configured to obtain a current spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. The control logic is further configured to generate the actuation control signal, and thus control the navigation of the medical device, based on a so-called proximity signal. The proximity signal is indicative of a relative, distance between the medical device and body tissue, Fig. 1, para. [0009]); compare a movable region of the operating point stored in the memory with the obtained current spatial position, the movable region being set in advance (e.g. the control logic is arranged to control the navigation (i.e., via the robotic control system) of the medical device based on a preplanned movement, which can have a pre-planned path and a pre-planned deployment or retraction speed or velocity (e.g., an automated catheter motion). The control logic is configured to make modifications to the pre-planned movement based on the proximity signal, Fig. 1, para [0010]); and restrict an operation of the operating point on a basis of a result of the comparison (e.g. The modifications can include one of (i) a reduced speed relative to the pre-planned speed and (ii) a stoppage of the device before completion of the preplanned path, Figs. 13-14, para [0010]).  Sandhu discloses that various sensing structures can be included such as imaging sensors (e.g. para. [0113]) but does not explicitly teach the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure. 
Beelen teaches a surgical robot system and control of surgical robotic system which discloses a medical supporting arm control apparatus (e.g. 100) comprising: a memory (e.g. memory devices, p. 21, ll. 15-22); and processing circuitry (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) configured to obtain a current a spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6); compare a movable region of the operating point with the spatial position, the movable region being set in advance (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) and restrict an operation of the operating point on a basis of a result of the comparison (e.g. virtual bound may be used to disallow or dampen longitudinal movement of the surgical instrument towards the surgical target past the virtual bound, p. 4, l. 30- p.5, l. 7, p.17. l. 14-p.19, l. 10). Beelen further discloses wherein the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure (e.g. ‘372, The longitudinal distance 171 may be measured indirectly, by a sensor outside the eye such as a camera or an optical coherence tomography device mounted on a microscope 131, with a view on the surgical target and the surgical instrument tip 137, through the pupil, Fig. 21, p. 19 I. 29 - p. 20 I. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Sandhu to include the movable region being set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure, as taught by Beelen, in order to yield the predictable result of providing different vantage points for generating a 3D image of the moveable region. 
In reference to at least claim 2
Sandhu modified by Beelen discloses wherein the processing circuity restricts the operation of the operating point on a basis of region information of the movable region set in advance in a case where the operating point invades an unsafe region beyond the movable region (e.g. ‘011, Fig. 14).
In reference to at least claim 3
Sandhu modified by Beelen discloses wherein the processing circuitry is configured to, in the case where the operating point invades the unsafe region, enlarge the movable region, following the operating point’s invasion of the unsafe region (e.g. ‘011, the control logic 228 is configured to keep track of the number of times a reduction in speed was implemented, i.e. yellow zone, or that a termination of power was commanded, i.e. red zone, for the purpose of automatically redefining the proximity zones or response actions associated with a proximity zone. For example, when the number of red proximity zone entries exceed a predetermined threshold, the control logic 228 can increase a yellow proximity zone speed reduction from a minor setting to a major setting. For example, the reason for entry into the red zone can involve "overshoot" of the catheter into the red zone from the yellow zone due to excessive speed. A reduction in speed in the yellow zone can reduce the occurrence of such "overshoot" situations, Fig. 14, para [0109]).
In reference to at least claim 4
Sandhu modified by Beelen discloses wherein the processing circuitry restricts the operation of the operating point more as the operating point comes closer to a border between the movable region and the unsafe region in the movable region (e.g. ‘011, Figs. 13-14, reduce speed in the yellow zone, cut power in the red zone, para. [0082]-[0084], [0086]).
In reference to at least claim 5
Sandhu modified by Beelen discloses wherein the processing circuitry restricts the operation of the operating point on a basis of a control parameter for restricting the operation of the operating point (e.g. ‘011, Figs. 13-14).
In reference to at least claim 7
Sandhu modified by Beelen discloses wherein the control parameter is speed of the operating point (e.g. ‘011, Figs. 13-14, speed or velocity, para. [0010], [0066], [0083]-[0084], [0086]).
In reference to at least claim 8
Sandhu modified by Beelen discloses wherein the operating point is a front edge section, at least one of the plurality of links, or at least one of a plurality of the joint sections of the multi-link structure (e.g. ‘011, Figs. 13-14).
In reference to at least claim 9
Sandhu modified by Beelen discloses wherein region information of the movable region is stored in a memory (e.g. ‘011, It should be understood that an electronic controller or ECU as described above for certain embodiments can include conventional processing apparatus known in the art, capable of executing preprogrammed instructions stored in an associated memory, all performing in accordance with the functionality described herein, Fig. 14, para [0115]).
In reference to at least claim 10
Sandhu modified by Beelen discloses wherein the processing circuitry is configured to automatically move the operating point in the movable region (e.g. ‘011, the user 224 specifying a number of so-called waypoints to describe a movement path having a predetermined, default or specified speed (or speed profile along the path) for the catheter. The pre-planned movement is then executed by the RCGS 10. However, the catheter, as guided by the RCGS 10 in accordance with the pre-planned movement, can unexpectedly encounter an anatomical structure, para [0077]).
In reference to at least claim 13
Sandhu modified by Beelen discloses wherein the operating point is a front edge section of the medical supporting arm (e.g. ‘011, Figs. 13-14).
In reference to at least claim 14
Sandhu modified by Beelen discloses wherein in response to the processing circuitry detecting that the operating point has invaded the unsafe region beyond the movable region, the processing circuitry updates the region information to change a region, within the unsafe region, which the operating point has invaded from the unsafe region to the movable region (e.g. ‘011, can expand the yellow region, para. [0109]), 
In reference to at least claim 16
Sandhu teaches a proximity sensor interface in a robotic catheter system which discloses a medical supporting arm control apparatus ( e.g. The disclosure is directed to an apparatus for use in a robotic control system of the type suitable for manipulating a medical device in a body of a patient, Fig. 1, para [0009]) control method comprising: obtaining a current spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. The control logic is further configured to generate the actuation control signal, and thus control the navigation of the medical device, based on a so-called proximity signal. The proximity signal is indicative of a relative, distance between the medical device and body tissue, Fig. 1, para. [0009]); comparing a movable region of the operating point stored in the memory with the obtained current spatial position, the movable region being set in advance (e.g. the control logic is arranged to control the navigation (i.e., via the robotic control system) of the medical device based on a preplanned movement, which can have a pre-planned path and a pre-planned deployment or retraction speed or velocity (e.g., an automated catheter motion). The control logic is configured to make modifications to the pre-planned movement based on the proximity signal, Fig. 1, para [0010]); and restricting an operation of the operating point on a basis of a result of the comparison (e.g. The modifications can include one of (i) a reduced speed relative to the pre-planned speed and (ii) a stoppage of the device before completion of the preplanned path, Figs. 13-14, para [0010]).  Sandhu discloses that various sensing structures can be included such as imaging sensors (e.g. para. [0113]) but does not explicitly teach setting a movable region of the operating point on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure. 
Beelen teaches a surgical robot system and control of surgical robotic system which discloses a medical supporting arm control apparatus (e.g. 100) comprising: a memory (e.g. memory devices, p. 21, ll. 15-22); and processing circuitry (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) configured to obtain a current a spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6); compare a movable region of the operating point with the spatial position, the movable region being set in advance (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) and restrict an operation of the operating point on a basis of a result of the comparison (e.g. virtual bound may be used to disallow or dampen longitudinal movement of the surgical instrument towards the surgical target past the virtual bound, p. 4, l. 30- p.5, l. 7, p.17. l. 14-p.19, l. 10). Beelen further discloses wherein the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure (e.g. ‘372, The longitudinal distance 171 may be measured indirectly, by a sensor outside the eye such as a camera or an optical coherence tomography device mounted on a microscope 131, with a view on the surgical target and the surgical instrument tip 137, through the pupil, Fig. 21, p. 19 I. 29 - p. 20 I. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Sandhu to include the movable region being set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure, as taught by Beelen, in order to yield the predictable result of providing different vantage points for generating a 3D image of the moveable region. 
In reference to at least claim 17
Sandhu teaches a proximity sensor interface in a robotic catheter system which discloses a medical system comprising: a supporting arm including a plurality of joint sections configured to couple a plurality of links (e.g. Fig. 1), and the plurality of links being used to configure a multi-link structure (e.g. Fig. 1) and a control apparatus including: processing circuitry (e.g. electronic control module, para. [0009]) configured to obtain a current spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. The control logic is further configured to generate the actuation control signal, and thus control the navigation of the medical device, based on a so-called proximity signal. The proximity signal is indicative of a relative, distance between the medical device and body tissue, Fig. 1, para. [0009]); compare a movable region of the operating point stored in the memory with the obtained current spatial position, the movable region being set in advance (e.g. the control logic is arranged to control the navigation (i.e., via the robotic control system) of the medical device based on a preplanned movement, which can have a pre-planned path and a pre-planned deployment or retraction speed or velocity (e.g., an automated catheter motion). The control logic is configured to make modifications to the pre-planned movement based on the proximity signal, Fig. 1, para [0010]); and restrict an operation of the operating point on a basis of a result of the comparison (e.g. The modifications can include one of (i) a reduced speed relative to the pre-planned speed and (ii) a stoppage of the device before completion of the preplanned path, Figs. 13-14, para [0010]).  Sandhu discloses that various sensing structures can be included such as imaging sensors (e.g. para. [0113]) but does not explicitly teach the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure. 
Beelen teaches a surgical robot system and control of surgical robotic system which discloses a medical supporting arm control apparatus (e.g. 100) comprising: a memory (e.g. memory devices, p. 21, ll. 15-22); and processing circuitry (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) configured to obtain a current a spatial position of an operating point in a multi-link structure configured by coupling a plurality of links by a joint section ( e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6); compare a movable region of the operating point with the spatial position, the movable region being set in advance (e.g. processor for controlling the actuator with positioning command and a virtual bound, p. 2, ll. 29-33, p.4, l. 3 – p.5, l. 35, p. 10 l. 30 – p.11, l. 6) and restrict an operation of the operating point on a basis of a result of the comparison (e.g. virtual bound may be used to disallow or dampen longitudinal movement of the surgical instrument towards the surgical target past the virtual bound, p. 4, l. 30- p.5, l. 7, p.17. l. 14-p.19, l. 10). Beelen further discloses wherein the movable region is set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure (e.g. ‘372, The longitudinal distance 171 may be measured indirectly, by a sensor outside the eye such as a camera or an optical coherence tomography device mounted on a microscope 131, with a view on the surgical target and the surgical instrument tip 137, through the pupil, Fig. 21, p. 19 I. 29 - p. 20 I. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Sandhu to include the movable region being set on a basis of a depth map obtained by imaging performed by a stereo camera provided to the multi-link structure, as taught by Beelen, in order to yield the predictable result of providing different vantage points for generating a 3D image of the moveable region. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0158011 to Sandhu et al. (Sandhu) in view of WO 2016/030336 to Beelen et al. (Beelen) as applied to claim 1 further in view of US 2015/0202014 to Kim et al. (Kim) (cited by applicant).
In reference to at least claim 6
Sandhu modified by Beelen teaches an apparatus according to claim 5 but does not explicitly teach the control parameter being a viscous drag coefficient of movement in the joint section. 
Kim teaches a surgical robot system and surgical robot control method which discloses different procedural regions based on risk levels in which the driver may adjust operation speed at which the robot arm operates based on the risk level associated with the procedural region including a load mechanism (e.g. 132) that increase a load by using a hydraulic damper attached to the robot arm (e.g. 120) in order to reduce the speed of the robot arm (e.g. Figs. 1-2, para. [0061]-[0062]). 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Sandhu modified by Beelen to include using a load mechanism within the operation of the processing circuitry of Sandhu to control the robotic arm using the viscous drag coefficient as a control parameter to reduce the speed at which the robotic arm is able to freely move when it enters regions which are associated with unsafe/ high risk, as taught by Kim, in order to yield the predictable result of reducing the likelihood of  causing a serious medical accident (e.g. ‘014, para. [0006], [0008]). 
In reference to at least claim 15
Sandhu modified by Beelen teaches an apparatus according to claim  2. Sandhu further discloses that control module can maneuver the medical device to effectuate distal end tip and/or rotation (e.g. para. [0034], [0066], [0077]). Sandhu further discloses wherein the processing circuity restricts the operation of the operating point on a basis of region information of the movable region set in advance in a case where the operating point invades an unsafe region beyond the movable region (e.g. restricts based on invading unsafe region which are set in advanced, Fig. 14, para. [0099]-[0108]), wherein the processing circuitry restricts the operation of the operating point more as the operating point comes closer to a border between the movable region and the unsafe region in the movable region (e.g. restricts based on invading unsafe region, restricts more based on zone, Figs. 13-14, para. [0079], para. [0099]-[0106]) and that the processing circuitry restricts the operation of the operating point on a basis of a control parameter for restricting the operation of the operating point (e.g. restricts based on invading unsafe region and discloses the use of various control parameters , Figs. 13-14, para. [0079]) but does not explicitly teach the control parameter being a viscous drag coefficient of movement in the joint section.
Kim teaches a surgical robot system and surgical robot control method which discloses different procedural regions based on risk levels in which the driver may adjust operation speed at which the robot arm operates based on the risk level associated with the procedural region including a load mechanism (e.g. 132) that increase a load by using a hydraulic damper attached to the robot arm (e.g. 120) in order to reduce the speed of the robot arm (e.g. Figs. 1-2, para. [0061]-[0062]). 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Sandhu modified by Beelen to include using a load mechanism within the operation of the processing circuitry of Sandhu to control the robotic arm using the viscous drag coefficient as a control parameter to reduce the speed at which the robotic arm is able to freely move when it enters regions which are associated with unsafe/ high risk, as taught by Kim, in order to yield the predictable result of reducing the likelihood of  causing a serious medical accident (e.g. ‘014, para. [0006], [0008]). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0158011 to Sandhu et al. (Sandhu) in view of WO 2016/030336 to Beelen et al. (Beelen) as applied to claim 1 further in view of US 2015/0250547 to Fukushima et al. (Fukushima).
In reference to at least claim 11
Sandhu modified by Beelen teaches an apparatus according to claim 1 but does not explicitly teach wherein the processing circuitry is configured to obtain the spatial position by detecting generated torque and external torque of the joint section.
Fukushima teaches a medical robot arm apparatus, medical robot arm control system, medical robot arm control method and program which discloses a memory (e.g. storage unit/memory, para. [0167], [0172], [0180], [0183], [0183], [0197]) and processing circuitry (e.g. para. [0068]) configured to detect a current rotational angle of a joint section that couples a plurality of links to configure a multi-link structure of a medical supporting arm (e.g. rotational angle, para. [0073], [0083], [0085], [0112], [0140]-[0142]); detect generated torque and external torque of the joint section, the generated torque being torque generated by an actuator provided in the joint section (e.g. generated torque by actuator 430 provide in the joint section, para. [0073], [0085], [0090], [0141]), the external torque being torque applied to the joint section externally (e.g. detect external torque, para. [0086],[0090], [0141]) and calculate a current spatial position of an operating point in the multi-link structure configured by coupling a plurality of links by a joint section, by detecting a current rotational angle of the joint section based on the detected current rotational angle of the joint section, the detected generated torque and the detected external torque of the joint section, and arm information of the medical supporting arm stored in the memory (e.g. S801, S803, Fig. 10, using rotational angle, generated torque, external torque and arm state to determine state of the joint angle and arm, para. [0141]-[0142], [0163], [0172]-[0173], [0230]-[0231]) , the arm information including at least information regarding a number of the plurality of the links and information regarding each length of the plurality of the links arm state (e.g. arm information includes number of links, connection state of the link and joint, length of the link, para. [0172]-[0173], [0231]). Fukushima further discloses constraint conditions can include coordinates of a region into which none of the components of the arm should move, for example to prevent the arm unit from invading a certain region in a space (e.g. para. [0173]-[0174], [0222]-[0223], [0228]).  
it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Sandhu modified by Beelen to include detecting a generated torque and external torque of the joint section when obtaining the spatial position, as taught by Fukushima, in order to yield the predictable result of providing additional factors that further aid in increased accuracy in determining the current spatial position of the arm for determining whether the arm is within acceptable boundaries. 
In reference to at least claim 12
Sandhu modified by Beelen teaches an apparatus according to claim 1 but does not explicitly teach wherein the processing circuitry is configured to obtain the spatial position by detecting a rotational angle of the joint section.
Fukushima teaches a medical robot arm apparatus, medical robot arm control system, medical robot arm control method and program which discloses a memory (e.g. storage unit/memory, para. [0167], [0172], [0180], [0183], [0183], [0197]) and processing circuitry (e.g. para. [0068]) configured to detect a current rotational angle of a joint section that couples a plurality of links to configure a multi-link structure of a medical supporting arm (e.g. rotational angle, para. [0073], [0083], [0085], [0112], [0140]-[0142]); detect generated torque and external torque of the joint section, the generated torque being torque generated by an actuator provided in the joint section (e.g. generated torque by actuator 430 provide in the joint section, para. [0073], [0085], [0090], [0141]), the external torque being torque applied to the joint section externally (e.g. detect external torque, para. [0086],[0090], [0141]) and calculate a current spatial position of an operating point in the multi-link structure configured by coupling a plurality of links by a joint section, by detecting a current rotational angle of the joint section based on the detected current rotational angle of the joint section, the detected generated torque and the detected external torque of the joint section, and arm information of the medical supporting arm stored in the memory (e.g. S801, S803, Fig. 10, using rotational angle, generated torque, external torque and arm state to determine state of the joint angle and arm, para. [0141]-[0142], [0163], [0172]-[0173], [0230]-[0231]) , the arm information including at least information regarding a number of the plurality of the links and information regarding each length of the plurality of the links arm state (e.g. arm information includes number of links, connection state of the link and joint, length of the link, para. [0172]-[0173], [0231]). Fukushima further discloses constraint conditions can include coordinates of a region into which none of the components of the arm should move, for example to prevent the arm unit from invading a certain region in a space (e.g. para. [0173]-[0174], [0222]-[0223], [0228]).  
it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Sandhu modified by Beelen to include detecting a rotational angle of the joint section when obtaining the spatial position, as taught by Fukushima, in order to yield the predictable result of providing additional factors that further aid in increased accuracy in determining the current spatial position of the arm for determining whether the arm is within acceptable boundaries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792